Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/700,734, which was filed 12/02/19. Claims 1-20 are pending in the application. In response to a requirement for restriction, Applicant elected claims 1-13. Claims 1-13 have been considered, with claims 14-20 withdrawn.

Election/Restrictions
In a telephone interview 08/02/21, the examiner informed Ryan A. Heck, Reg. No. 51,795, Applicant’s representative, of the present restriction requirement. Applicant elected group I, claims 1-13.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-13, are drawn to displaying string segments to a user for translation, classified in class G06F40/58.
II.	Claims 14-18, are drawn to creating source and target segments of strings, classified in class G06F40/151.
III. 	Claims 19 and 20, are drawn to updating strings in a code repository, classified in class G06F9/454.
According to claims 1-13, group I is directed towards displaying string segments to a user for translation. Group II, which includes claims 14-18, is drawn towards creating source and target segments of strings. Group III, which includes claims 19 and 20, is drawn to updating strings in a code repository. Clearly, displaying string segments to a user for translation, creating source and target segments of 
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zachcial, Slawomir (US 2010/0107114 A1).

Consider claim 1, Zachcial discloses a computing system comprising: memory (memory, [0033]); one or more processing units, each of the one or more processing units coupled to at least a portion of the memory (processor of computer system, [0033]); and one or more computer readable storage media storing instructions that, when loaded into the memory, cause the one or more processing units to perform operations (computer readable memory with a series of instructions executed by the processor, [0033]) that facilitate translating a plurality of strings between a first human language and at least a second human language (e.g. from English to French, [0014]), the operations comprising: receiving through an interface a translation request, the translation request comprising a first plurality of strings in the first human language (causing the cursor to move in the vicinity of the displayed title 122 “My Preferred Title”, [0016], Fig 1); extracting at least a portion of the first plurality of strings as a corresponding plurality of segments (SV 144 “My Preferred Title” in first RB 162, [0034], Fig 1); saving 

Consider claim 2, Zachcial discloses strings of the plurality of strings of the translation request are source text values that are associated with corresponding source keys, wherein a given source key is uniquely associated with a given source text value (stored keys 142, and stored values 144, [0014], Fig 1). 

Consider claim 3, Zachcial discloses a given source key identifies a user interface control of a software program (the keys are used to determine which values to associated with a displayed version of the web page, [0015]). 

Consider claim 4, Zachcial discloses source key text for a corresponding source key is displayed in association with the user interface control during runtime of an application that comprises the user interface control (in redisplayed web page 130, Fig 1, [0014]). 



Consider claim 11, Zachcial discloses the translation request is associated with a project, the project specifying the first human language and the at least a second human language (the localization of a webpage in English into French, [0014]). 

Consider claim 13, Zachcial discloses: querying a translation repository for at least a portion of strings of the first plurality of strings stored in respective segments of the plurality of segments (retrieving the stored localization value when the web page is redisplayed, [0043]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Zachcial, Slawomir (US 2010/0107114 A1) in view of Mathada et al. (US 2018/0052827 A1).

Consider claim 5, Zachcial does not, but Mathada discloses strings of the plurality of strings are further associated with an identifier indicating whether a given string is to be translated during processing of a translation request (dirty key flags track whether the string is in need of translation, [0066], Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zachcial such that strings of the plurality of strings are further associated with an identifier indicating whether a given string is to be translated during processing of a translation request in order to increase convenience and time efficiency, as suggested by Mathada ([0003]).

Consider claim 10, Zachcial does not, but Mathada discloses automatically determining that a file of a code repository has been updated and committed (change detection module 520 searches for bundles that have been modified, [0045]); and automatically generating the translation request in response to the automatically determining (generating a translation request for strings with a dirty flag, [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zachcial by automatically determining that a file of a code repository has been updated and committed; and automatically generating the translation request in response to the automatically determining for reasons similar to those for claim 5.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zachcial by requesting machine translation results for at least a portion of the plurality of saved segments for reasons similar to those for claim 5.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Zachcial, Slawomir (US 2010/0107114 A1) in view of Raj et al. (US 2009/0282394 A1).
Consider claim 7, Zachcial does not, but Raj discloses extracting at least a portion of the plurality of strings comprises converting the translation request from a first format to an interchange format (converting the resource files to XLIFF, [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zachcial by extracting at least a portion of the plurality of strings comprises converting the translation request from a first format to an interchange format in order to assure the modified product words as intended, as suggested by Raj ([0003]).

Consider claim 8, Zachcial does not, but Raj discloses the interchange format is the XLIFF format (converting the resource files to XLIFF, [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zachcial such that the interchange format is the XLIFF format for reasons similar to those for claim 7.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zachcial by providing translation results in response to the translation request comprises converting at least a portion of the updated one or more saved segments to the first format for reasons similar to those for claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050267733 A1 Hueber discloses translation process within a development infrastructure
US 20190205398 A1 Lagunas discloses using AI to manage translations of source text by learning from its properties
US 20170371631 A1 Haiderzaidi discloses automatically updating source code templates used to provide globalization enablement features to an application in a software development environment
US 20180143975 A1 Casal discloses converting a document into a plurality of distinct cognizable translation units (CTUs), linking the plurality of CTUs to facilitate reassembly of the document, storing the plurality of CTUs in a document-specific data storage structure, collecting the plurality of CTUs into at least one collection strategy group for translation independent of the data storage structure and translating the at least one group of CTUs using a combination of at least two of machine, human, and machine aided human translation techniques that are set 
US 8843360 B1 Johnston discloses client-side internationalization of network pages
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                    08/03/21